Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  ROBERT HINOJO,


                         Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00336-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION

ON PETITION FOR WRIT OF MANDAMUS

	Relator, Robert Hinojo, seeks a writ of mandamus against the Honorable Christopher
Antcliff, Judge of the 448th District Court of El Paso County, Texas, to set aside an order
transferring venue to Tarrant County, Texas.  In order to be entitled to mandamus relief, a relator
must meet two requirements.  First, the relator must show that the trial court clearly abused its
discretion.  In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004). 
Second, the relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36.  Based
on the petition and record before us, we are unable to conclude that Relator is entitled to the relief
requested.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).  Further, Relator's
request for emergency relief is denied.

December 11, 2008				ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J., not participating